Title: Thomas Jefferson to William Short, 8 March 1809
From: Jefferson, Thomas
To: Short, William


          
Dear Sir 
 Washington Mar. 8. 09.
             It is with much concern I inform you that the Senate has negatived your appointment. we thought it best to keep back the nomination to the close of the session, that the mission might remain secret as long as possible, which you know
was our purpose from the beginning. it was then sent in with an explanation of it’s object & motives. we took for granted, if any hesitation should arise, that the Senate would take time, & that our friends in that body would make enquiries of us, & give us the opportunity of explaining & removing objections. but to our great surprize, & with
an unexampled precipitancy, they rejected it at once. this reception of the last of my official communications, to them, could not be unfelt, nor were the causes of it spoken out by them.  under
this
uncertainty, mr Madison, on his entering into office, proposed another person (John Q. Adams.) he also was negatived, & they adjourned sine die. our subsequent information was that, on your nomination, your long absence from this country, & their idea that you do not intend to return to it had very sensible weight: but that all other motives were superceded by an unwillingness to extend our diplomatic
connections, & a desire even to recall the foreign ministers we already have. all were sensible of the great virtues, the high character, the powerful influence, & valuable friendship of
the
emperor. but riveted to the system of unentanglement with Europe, they declined the proposition. on this subject you will recieve the official explanations from mr Smith, the Secretary of state. I pray you to place me 
rectus in curiâ in this business, with the emperor, and to assure him that I carry into my retirement the highest veneration for his character  virtues and fondly cherish the belief that his dispositions & power are destined by heaven to better, in some degree at least, the condition of oppressed man.
           I have nothing new to inform you as to your private friends or acquaintances. our embargo has worked hard. it has in fact federalised three of the N. England states. Connecticut you know was so before.  we have substituted for it a non-intercourse with France and England  & their dependancies, and a trade to all other places. it is probable the belligerents will take our vessels under their edicts, in which case we shall probably declare war against them.
          I write this in the midst of packing & preparing for my departure, of visits of leave & interruptions of every kind. I must therefore conclude with my affectionate Adieux, to you, & assurances of my constant attachment & respect.
          
            Th:
            Jefferson
        